DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s arguments, filed 7 December 2021, with respect to rejections in view of Sakikawa and Lenting have been fully considered and are persuasive. Applicant has amended the instant claims such that the conductive polymer is polypyrrole and argues unexpected results of using polypyrrole. These arguments are found persuasive and are further discussed in the reasons for allowance. Accordingly, the rejections in view of Sakikawa and Lenting has been withdrawn. 

Election/Restrictions
Claim 66 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 79-84, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 27 August 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Sakikawa and Lenting (cited in the previous office action).
Sakikawa teaches a moisture absorbing material comprising an interpenetrating network structure comprising a stimuli responsive polymer and a hydrophilic polymer (i.e., a hygroscopic polymer). Sakikawa further teaches that the stimuli-responsive polymer can be a thermoresponsive polymer.
Sakikawa does not teach that the hygroscopic polymer is a conductive polymer.
Lenting teaches that polypyrrole is a hydrophilic polymer which is analogous to polysaccharide or polyacrylic acid. 
However, the applicant has showed that polypyrrole out performs other hydrophilic polymers such as PEO or PVA. As such the polypyrrole exhibits unexpected results and the teachings of Sakikawa and Lenting fail to teach polypyrrole as the hygroscopic polymer with sufficient specificity.
At the time of filing no art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew J. Oyer/Primary Examiner, Art Unit 1767